The defendants’ petition for certification for appeal from the Appellate Court, 19 Conn. App. 280, is granted, limited to. the following issues:
“1. Did the Appellate Court err in concluding that the trial court had no authority to condition the allowance of an amendment to a complaint adding a second count for breach of implied warranties in violation of Connecticut General Statutes § 47-118 and § 47-119 upon the payment by the plaintiff of additional expenses occasioned by the late amendment and interruption of the trial?
“2. Did the Appellate Court err in concluding that the absence of such an amendment was so prejudicial as to require that the judgment upon the original complaint be set aside?”